GOLDEN, Justice,
dissenting, in which CARDINE, Justice, joins.
I respectfully dissent. Wayt’s conviction was supported by sufficient evidence. He possessed recently stolen property. Aanes-tad placed two new, not secondhand, drilling bits in the fenced storage area in Cas-per on August 14, 1989. On August 19, 1989, Wayt sold one of those new drilling bits to Anderson in Casper for almost $4,000 less than the suggested retail price. At trial Wayt neither testified nor presented any evidence to explain his August 19 *808possession of the new drilling bit. In view of Wayt’s failure to explain satisfactorily his possession of the stolen new drilling bit, his possession of it was a circumstance from which the jury could reasonably have drawn the inference and find, in light of the surrounding circumstances shown by the evidence, that Wayt knew the new drilling bit had been stolen. His unexplained possession of the new drilling bit was also a circumstance from which the jury could reasonably have drawn the inference that Wayt not only knew the new drilling bit was stolen, but also participated in some way in the theft of the bit.
In addition to Wayt’s possession of the new drilling bit, corroborative evidence tending to prove Wayt’s guilt existed. The jury was entitled to consider Wayt’s conduct. Before August 19, Wayt had sold Anderson only used drilling bits; on August 19 he sold a new one. The jury was entitled to consider Wayt’s statement to Anderson when the latter asked the former where he got the new bit. Wayt’s answer was, in Anderson’s words, “He said he had been in Texas.” The jury reasonably could have viewed Wayt’s answer as evasive; it reasonably could have viewed Wayt’s answer as incredible, i.e., it was extremely unlikely the stolen new drilling bit could have traveled from Casper on or after August 14, down to Texas, into Wayt’s possession there, and then back to Casper by August 19. The jury was entitled to consider the substantial difference between the suggested retail price of a new drilling bit at $5,138 and the price of $1,400 for which Wayt sold his new drilling bit to Anderson. These pieces of corroborative evidence which the jury was entitled to consider may be slight, although in my judgment they are of a weight greater than that; under our law, that corroborative evidence need only be slight.
The evidence consisted of Wayt’s unexplained possession of the recently stolen new drilling bit and the corroborative evidence just described. As I view that evidence in the light most favorable to the state, I am satisfied that it was sufficient to form the basis for a reasonable inference of guilt beyond a reasonable doubt to be drawn by the jury. Since it is not my function as an appellate jurist to weigh the evidence for a determination as to whether or not the evidence is sufficient to establish guilt beyond a reasonable doubt, I have not done so.
I would affirm Wayt’s conviction.